Citation Nr: 0607363	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death as secondary 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He died in March 1992, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal, finding that the appellant's claim was not well 
grounded.  The Board affirmed the RO's decision in November 
1999, and the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In December 2000, following the filing of an unopposed motion 
for remand filed by the Secretary of the Department of 
Veterans Affairs (Secretary), the Court vacated the Board's 
November 1999 decision and remanded this matter for further 
consideration under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)).

In February 2002, the Board again affirmed the RO's decision.  
The appellant appealed the Board's decision to the Court.  In 
November 2003, following the filing of a second unopposed 
motion for remand, the Court vacated the Board's February 
2002 decision and remanded the case for notice, development, 
and readjudication consistent with the VCAA.  In June 2004, 
pursuant to the Court Order, the Board remanded the case to 
the RO to ensure that VA's duties to notify and assist the 
appellant were fulfilled.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  Evidence received since a December 1996 Board decision is 
relevant to the claim for service connection for the cause of 
the veteran's death as secondary to exposure to ionizing 
radiation, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The cause of the veteran's death was a cerebral 
hemorrhage due to or as a consequence of brain metastasis and 
metastatic melanoma.

4.  The veteran was not found to have malignant melanoma 
during service or the year following separation from service.

5.  The veteran's malignant melanoma was diagnosed in 1986.

6.  The veteran had service in Japan in 1945 and 1946, but he 
did not travel or serve within ten miles, or even within 100 
miles, of Hiroshima or Nagasaki.

7.  The veteran was not exposed to ionizing radiation from 
the atomic bombings at Hiroshima or Nagasaki.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim 
for service connection for the cause of the veteran's death 
as secondary to exposure to ionizing radiation is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  A service-connected disability was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA expanded VA's duty to notify claimants regarding the 
development of evidence relevant to their claims, and 
enhanced VA's duty to assist claimants in developing evidence 
pertinent to their claims.  Regulations implementing the VCAA 
were published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  In the June 2004 remand, the Board 
instructed the RO to provide the appellant with VCAA notice 
specific to the appellant's request to reopen a previously 
denied claim and to her service connection claim on the 
merits.  The VA Appeals Management Center (AMC) provided 
additional written notice to the veteran in June 2004.  The 
Board finds that VCAA notices to the appellant, including the 
June 2004 notice, fulfill the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the claimant is 
provided a meaningful opportunity to participate in the 
processing of her claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA sent some of the letters that provided VCAA 
notice after the initial adverse rating decision.  VA 
eventually provided appropriate VCAA notice, however.  
The Court has twice vacated the Board's decisions and 
remanded the case for additional notice or action with 
respect to the VCAA.  The Board has remanded the case to the 
RO for additional action.  VA provided several notices, 
including the June 2004 notice, and fulfilled the 
requirements of the VCAA.  The appellant has had a meaningful 
opportunity to participate in the processing of her claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the case.

Request to Reopen

The veteran died in March 1992, and the cause of his death 
was metastatic melanoma.  The appellant is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran developed metastatic melanoma as a 
result of exposure during service to ionizing radiation.  She 
contends that the veteran was exposed to ionizing radiation 
in service when he travelled to and served in Japan in 1945 
and 1946.

In December 1996, the Board denied service connection for the 
cause of the veteran's death.  In February 1997, the 
appellant requested reopening of the claim for service 
connection for the cause of the veteran's death.  In November 
1998, the RO denied the claim.  The appellant appealed that 
denial.

When the Board denies a claim, the claim may not be reopened 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The appellant submitted her claim to reopen the 
claim for service connection for the cause of the veteran's 
death in February 1997.  Therefore, the version of the 
regulation in effect prior to the 2001 revision applies to 
the appellant's claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
evidence means evidence, not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the 
appellant's claim was the December 1996 Board decision.  
The Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was associated with the claims file prior 
to the December 1996 Board decision included the veteran's 
service medical records, records of his post-service medical 
treatment, information from the United States Department of 
Defense, and information regarding the development of cancer 
in members of the veteran's service unit.  Medical records 
show that the veteran was diagnosed with malignant melanoma 
in 1986, and he died of metastatic melanoma in March 1992.  
The veteran filed a claim in 1989 for service connection for 
malignant melanoma.  He asserted that he had been exposed to 
ionizing radiation in service when his unit participated in 
the occupation of Japan during the year following the 
dropping of the atomic bombs on Hiroshima and Nagasaki.  In 
June 1989 and April 1996, the United States Department of 
Defense, Defense Nuclear Agency (DNA) reported that research 
of military records revealed that the veteran's unit had not 
served or travelled near Hiroshima or Nagasaki during their 
service in Japan in 1945 and 1946.

The evidence that has been added to the claims file since the 
December 1996 Board decision includes additional information 
about members of the veteran's unit, and a statement from one 
of the veteran's physicians.  The medical statement was from 
M. L. S., M.D., who wrote in April 2001 that he had treated 
the veteran for several years until his death from melanoma 
in 1992.  Dr. S. stated his opinion that it was more likely 
than not that the veteran's exposure to ionizing radiation in 
service was an etiology of the malignancy that led to his 
death.  Dr. S.'s statement is a medical opinion that 
addresses the question of a connection between the veteran's 
radiation exposure during service and the development of the 
melanoma that led to his death.  The Board finds that Dr. 
S.'s statement is relevant to the appellant's claim, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The statement constitutes 
new and material evidence, and warrants reopening of the 
appellant's claim.


Service Connection Claim

The Board will consider on its merits the reopened claim for 
service connection for the cause of the veteran's death, 
claimed as secondary to exposure to ionizing radiation.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312.

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a 
veteran was exposed in service to ionizing radiation and, 
after service, developed any cancer within a period specified 
for each by law, then the claim is referred to the Under 
Secretary for Benefits, who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, inasmuch as statutory and regulatory 
provisions regarding service connection for radiogenic 
diseases do not operate to exclude the traditional (direct 
incurrence) approach, service connection may be established 
based on medical evidence of a current disease etiologically 
related to events, including radiation exposure, in service.  
38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

The veteran had malignant melanoma that was diagnosed in 
1986.  His service medical records are silent for skin 
abnormalities.  He did not develop a malignant tumor in 
service or during the year following service, so service 
connection for his malignant melanoma is not warranted based 
on the first provision set forth above.

Under the second method of establishing service connection, 
if a veteran who participated in service in a radiation-risk 
activity subsequently develops a disease specifically listed 
in the regulation, the disease is presumed to be due to the 
inservice radiation-risk activity.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  The diseases listed in the regulation 
are specific types of cancer.  Melanoma, the type of cancer 
the veteran had, is not among the listed diseases.  Id.  
Therefore, service connection of the veteran's melanoma 
cannot be presumed.  The radiation-risk activities defined in 
VA statute and regulation include the occupation of Hiroshima 
or Nagasaki, Japan between August 1945 and July 1946.  The 
term "occupation of Hiroshima or Nagasaki" means official 
military duties within ten miles of either Hiroshima or 
Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).  The veteran did not 
contend, and the appellant does not contend, that the veteran 
served within ten miles of Hiroshima or Nagasaki.  In 
addition, a search of military records has determined that 
the veteran did not serve within ten miles of Hiroshima or 
Nagasaki.  In any case, regardless of whether the veteran 
participated in the occupation of Hiroshima or Nagasaki, the 
type of cancer he had is not included in the list at 
38 C.F.R. § 3.309(d), so his melanoma may not be presumed to 
be service connected under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).

Under the third method, service connection is possible if a 
veteran was exposed in service to ionizing radiation, and 
developed one of a list of cancers within a specified period.  
38 C.F.R. § 3.311.  The list of radiogenic diseases under 
38 C.F.R. § 3.311 includes skin cancer and any other cancer.  
Therefore, that regulation would apply in the veteran's case 
if the veteran was exposed in service to ionizing radiation.  
The regulation does not create a presumption of service 
connection, however.  It merely provides special procedures 
for evidentiary development and adjudication of a claim.  In 
cases in which 38 C.F.R. § 3.311 applies, VA is to make a 
determination of the veteran's ionizing radiation exposure 
and dose, and a determination as to the likelihood that the 
veteran's disease resulted from radiation exposure in 
service.

The veteran's service records confirm his reports that he and 
his unit travelled from the Philippine Islands to Japan, and 
served in Japan from September 1945 to January 1946.  VA has 
sought from DNA information as to whether the veteran was 
exposed to ionizing radiation during his travel to or service 
in Japan.  In June 1989, a DNA official reported that 
research of military records revealed that the veteran's unit 
was not assigned duty in Hiroshima or Nagasaki, and that the 
locations in Japan in which the veteran's unit served were no 
closer than 450 miles from Hiroshima or Nagasaki.  The DNA 
official concluded that the distance of the veteran from 
Hiroshima and Nagasaki "precluded his exposure to radiation 
from the atomic bombings."

In April 1996, DNA reviewed records of the path of the ship 
on which the veteran's unit travelled from the Philippines to 
Japan in September 1945.  A DNA official reported that the 
ship had come no closer than 240 miles from Hiroshima or 
Nagasaki.  Before returning to the continental United States 
in 1946, the veteran was in Tokyo, no closer than 400 miles 
from Hiroshima or Nagasaki.

The appellant does not contend that the veteran served in 
Hiroshima or Nagasaki.  Military records reviewed by DNA 
indicate that the veteran did not serve close enough to 
Hiroshima or Nagasaki to have been exposed to radiation from 
the atomic bombings.  The evidence indicates that the veteran 
was not exposed to radiation during service.  Therefore, it 
is not necessary for VA to follow the provisions of 38 C.F.R. 
§ 3.311 and seek from appropriate officials an estimate of a 
dose of radiation exposure, nor a determination of the 
likelihood that the veteran's disease resulted from radiation 
exposure in service.

A fourth method of establishing service connection for a 
radiogenic disease is through medical evidence that the 
disease the veteran had was etiologically related to 
radiation exposure or other events in service.  The appellant 
has submitted statements from men who served with the 
veteran, and their wives, indicating that many of the 
veterans developed, and in some cases died from, various 
types of cancer.  Dr. S. wrote in 2001 that the veteran had 
known exposure to ionizing radiation during his military 
service during World War II.  Dr. S. opined that it was more 
likely than not that the veteran's exposure to ionizing 
radiation in service was an etiology of the malignancy that 
led to his death.  

The letters submitted from fellow servicemen and their wives 
do not speak to the veteran's cause of death, nor do they 
corroborate the appellant's contention that the veteran was 
exposed to ionizing radiation.  Dr. S.'s opinion relating the 
veteran's cause of death to an inservice exposure to 
radiation does not indicate how Dr. S. knew that the veteran 
was exposed to radiation during service.  As such, the Board 
assumes that the Dr. S.'s opinion was based solely upon the 
history as related by the veteran and/or the appellant.  
Consequently, the Board is not bound to accept the medical 
opinion.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  
Because the official military records directly contradict the 
appellant's assumption that the veteran was exposed to 
ionizing radiation during service, the Board rejects the 
physician's opinion as to the etiology of the veteran's 
malignancy.  Thus, the preponderance of the evidence is 
against a link between claimed radiation exposure in service 
and the development of the malignant melanoma.  Therefore, 
service connection for the cause of the veteran's death is 
not established by medical evidence or opinion.

Service connection for the veteran's malignant melanoma 
cannot be established by any of the four possible ways to 
establish service connection for a radiogenic disease.  
Therefore, the Board denies the claim for service connection 
for the cause of the veteran's death.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death as secondary to exposure to ionizing 
radiation is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


